     Case 3:20-cv-00555-LAB-MSB Document 32 Filed 03/19/21 PageID.577 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     HOUSTON CASUALTY                          Case No.: 20cv555-LAB (MSB)
       COMPANY
12
                                  Plaintiff,     ORDER OF DISMISSAL
13
       v.
14
       CUSTOMATRIX, INC.
15
                                Defendant.
16
17
18          The joint motion to dismiss (Docket no. 31) is GRANTED. This action is
19   DISMISSED WITH PREJUDICE and the parties shall each bear their own costs
20   and attorney’s fees.
21
22          IT IS SO ORDERED.
23   Dated: March 19, 2021
24
25                                             Honorable Larry Alan Burns
26                                             United States District Judge

27
28

                                                1
                                                                              20cv555-LAB (MSB)
